Freedman, P. J.
The appeal in this case being from a judgment of the Municipal Court, first district of the borough of The Bronx, the respondent moved for a dismissal of the appeal on the *404ground that no appeal to this court lies from the judgment in question and that the appeal should have been taken to the Appellate Division of the Supreme Court in the second department.
It is not claimed that the court below was without jurisdiction, and no constitutional question as to such jurisdiction is involved. The case, therefore, differs essentially from the case of Irwin v. Metropolitan Railway Co., 25 Misc. Rep. 187, in which case )& constitutional objection to the jurisdiction of the trial court was interposed at the commencement of the trial.
In the case at bar the question simply is, whether the first district of the borough of The Bronx is within the first or the second judicial department. H in the first department this court has jurisdiction to entertain the appeal. If in the second department this court is without jurisdiction. The question has been practically decided by the Court of Appeals in People ex rel. Henderson v. Board of Supervisors, 147 N. Y. 1.
The effect of that decision is that the territory now embraced within the boundaries of the first judicial district of the Municipal Court, borough of The Bronx, remains, notwithstanding its former annexation to the city and county of Hew York, part of the twenty-second senate district and of the second judicial district and department.
The motion for the dismissal of the appeal should, therefore, be granted, with $10 costs.
Leventritt, J., concurs.